Citation Nr: 0702353	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back injury.  

2.  Entitlement to service connection for residuals of head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1991 to December 1991 and on active duty from May 1993 to May 
1996.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reveal that in November 1994 the 
veteran was involved in a track vehicle accident.  He 
sustained a contusion to the left forehead when he hit his 
head on the door.  After being seen in the emergency room the 
veteran was confined to quarters for 24 hours.  The next day 
the veteran was again seen by medical personnel and 
complained of headache.  The veteran had a lump on the left 
side of his forehead that was tender to the touch.  Two days 
after the accident the veteran was again seen and an 
additional 24 hours in quarters was prescribed.  

July 1995 service medical records reveal the veteran was seen 
for low back complaints after he jumped from his gun.  X-rays 
of the lumbar spine revealed straightening of the normal 
lordotic curvature without fractures.  The vertebral bodies 
and posterior elements were intact as well as the disc 
spaces.  The impression was the X-rays were consistent with 
spasm.  

In June 2000, the veteran was examined for enlistment in the 
Army Reserves.  On his June 2000 Report of Medical History 
the veteran denied having a history of recurrent back pain.  
The Report of Medical Examination in June 2000 noted the 
clinical evaluation of the spine was normal.  

Post service VA records beginning in June 2001 include 
complaints of low back pain and headaches.  

In March 2002 a VA general examination was conducted.  The 
diagnoses included chronic low back pain and stable cerebral 
concussion.  No opinion as to any nexus between the current 
symptoms of low back pain and headaches and service was 
requested or noted.  

A December 2004 letter from the veteran's private physician 
states the veteran low back pain is at least as likely as not 
related to the accident on active duty.  The physician stated 
his opinion was based on his observation and from talking to 
the veteran.  He did not indicate he had reviewed the service 
medical records or post service records.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  The 
veteran's claims must be remanded to afford him VA 
examinations and to obtain opinions as to whether his current 
headaches and low back pain are related to service.  

In addition during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  The claims must be remanded to ensure the veteran 
has been adequately notified.  

Accordingly, the case is REMANDED for the following action:

1.  VA should provide the veteran notice 
as to the information and evidence 
necessary to establish a disability 
rating and the effective date for any 
potential award of benefits as required 
by the Court in Dingess/Hartman.   

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for low back pain and 
headaches since June 2004.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

3.  VA should arrange for an examination 
of the veteran's back by a physician with 
the appropriate expertise, the purpose of 
which is to ascertain the current nature 
and etiology of any current back 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to review the medical 
records in the claims folder, this should 
include July 1995 records of a low back 
injury in service and July 1995 X-rays of 
the lumbosacral spine.  The physician is 
asked to diagnosis any current low back 
disorder.  For each disorder diagnosed 
the examiner is asked to answer the 
following question:

Is it at least as likely as not (50 
percent probability) that the currently 
diagnosed low back disorder is related to 
service, including any trauma in July 
1995?  

The examiner is asked to explain the 
reasons for any conclusion expressed with 
specific references to any clinical 
evidence which supports the opinion.  

4.  VA should arrange for an examination 
of the veteran's headaches by a physician 
with the appropriate expertise, the 
purpose of which is to ascertain the 
current nature and etiology of any 
disability secondary to head trauma, 
including chronic headaches.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner is asked to 
review the medical records in the claims 
folder, this should include November 1994 
service medical records which document 
the veteran sustained a contusion to the 
left forehead when he was involved in a 
track vehicle accident.  The physician is 
asked to answer the following question.  

Is it at least as likely as not (50 
percent probability) that any current 
disability, including chronic headaches 
are related to service and the trauma 
sustained in November 1994 in the track 
vehicle accident?  

The examiner is asked to explain the 
reasons for any conclusion expressed with 
specific references to any clinical 
evidence which supports the opinion.  

5.  VA should then readjudicate the 
claims.  If the claims remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



